J-A09015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF N.M.T.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.G.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1353 WDA 2019

                 Appeal from the Order Entered August 5, 2019
       In the Court of Common Pleas of Fayette County Orphans’ Court at
                            No(s): 46 Adopt 2017


BEFORE:      SHOGAN, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                                 FILED JULY 07, 2020

        M.G. (“Mother”) appeals from the August 5, 2019 order denying her

petition for the involuntary termination of the parental rights of M.T. (“Father”)

with respect to their seven-year-old son, N.M.T. (“Child”), born in April of

2012, pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), and

(b). Upon careful review, we affirm.

        Since 2017, the Honorable Steve P. Leskinen has presided over two

parallel actions involving Child: a child custody matter filed by Father on May

23, 2017, and the subject involuntary termination matter filed by Mother on

June 22, 2017. The orphans’ court initially denied Mother’s petition by order

dated December 29, 2017 (“prior order”), which Mother timely appealed. This


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09015-20


Court vacated the prior order due to the orphans’ court’s legal error in failing

to appoint counsel to represent Child’s legal interests during the termination

proceeding that occurred on October 23, 2017 (“prior proceeding”).1 See In

re Adoption of N.M.T., 200 A.3d 585, 157 WDA 2018 (Pa. Super. filed

October 18, 2018) (unpublished memorandum). We remanded the case for

the   court    to    appoint   counsel    to   represent   Child’s   legal   and   best

interests. Further, we directed newly appointed counsel to review the prior

termination proceedings and notify the orphans’ court whether new

proceedings were required. See id.

       On remand, the orphans’ court appointed counsel to represent Child’s

legal interests and a guardian ad litem (“GAL”) to represent his best

interests.    A new termination hearing occurred on May 20, 2019 (“new

proceeding”).       Child’s counsel advocated for the termination of Father’s

parental rights. In its statement in lieu of an opinion, the orphans’ court

stated that the GAL “did not recommend a finding that termination was in

[C]hild’s ‘best interests.’”2 Statement, 11/5/19, at 4.


____________________________________________


1 Pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for the child’s legal interests, defined by our Supreme
Court as a child’s preferred outcome. In re T.S., 192 A.3d 1080, 1082 (Pa.
2018) (citing In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017)).

2  Neither Child’s counsel nor the GAL filed a brief in this appeal. Rather, they
filed separate letters stating that they “rely on and defer to” the opinion of the
orphans’ court.


                                           -2-
J-A09015-20


       In the August 5, 2019 order, the orphans’ court denied Mother’s petition

because it found “no real evidence that the termination of parental rights

would be in the ‘best interests’” of Child. Order, 8/5/19. In addition, the

orphans’ court found, “Mother has continuously engaged in a suggestive and

vindictive effort to alienate [C]hild from his Father, and that such bad behavior

should not be, and will not be, rewarded.” Id. The orphans’ court then stated,

“In all other respects, the [c]ourt’s earlier findings remain unchanged.” Id.

       The orphans’ court set forth the following findings from the prior

proceeding as follows:3

       2. Father has had no contact with [C]hild since August of 2012,
       but Mother deliberately excluded Father from contact with [C]hild,
       and Father was unable to secure legal counsel that he could afford.

       3. Father should have done more than he did to maintain contact
       before formally filing for custody in May of 2017, but a
       combination of ignorance and poverty prevented him from
       pursuing a role in [C]hild’s life for the entire four and one-half year
       period where no contact took place.

       4. In a direct response to Father filing for custody in May of 2017,
       Mother filed the within termination petition in June of 2017. . . .

       5. At the time of filing, Mother was neither engaged to, nor
       married to[,] the proposed adoptive father. Instead, the
       engagement and marriage were directly triggered by the [c]ourt’s
       remarks that it could not be in [C]hild’s best interests to terminate
       parental rights where there was no legally qualified adoptive
       father currently seeking to adopt.



____________________________________________


3 The following witnesses testified during the prior proceeding: Mother; J.T.,
Mother’s husband; Father; and Tony Schrim, the court-appointed reunification
counselor from the custody matter.

                                           -3-
J-A09015-20


     6. The proposed adoptive father, [J.T.], married Mother on
     September 21, 2017. . . . [They] got engaged during the
     pendency of these proceedings sometime in July of 2017. Mother
     is currently pregnant with his biological child.

     7. [J.T.] is qualified to serve as a father figure, and is a perfectly
     nice gentleman, but he simply has not been in the position as
     stepfather long enough to bond with [C]hild to the point it is
     necessary to exclude the biological father.

     8. The [c]ourt finds as a fact, however, that [C]hild has not
     accepted [J.T.] as his father, and hasn’t had enough time to
     generate a permanent bond with him. In so finding, the [c]ourt
     accepts the testimony of Tony Schrim, wherein [C]hild asserted
     only that his maternal grandfather has been “I guess” my
     father. In counseling sessions, [Child] expressed a desire to meet
     his biological father. Schrim further opined that [Child] is more
     reserved than a typical child his age, but that is not a negative for
     reuniting with Father. He also suggested that [Child] will be
     “quick to attach” to one or both, but it will depend on how he is
     treated by and interacts with both. Schrim specifically noted that
     [Child] did enjoy activities with [J.T.], but did not refer to him as
     “Dad.”

     9. The [c]ourt concludes that there have been periods of time
     exceeding six months preceding the filing of the custody case and
     the within termination proceeding where [Father] has failed to
     perform parental duties, or that he evidenced a settled purpose of
     relinquishing parental claim. Father’s inaction, or delayed action,
     in this regard could qualify as grounds for termination under §
     2511(a)(1), but only if such termination was in the best interests
     of [C]hild.

     10. The [c]ourt finds that the grounds set forth in § 2511(a)(2)
     have not been established. . . . Father appears to be perfectly
     capable of remedying his past failures to directly provide care for
     [C]hild.

     11. [C]hild is not firmly bonded with Father or with the proposed
     adoptive father. Neither man has been an integral part of [C]hild’s
     life for long enough to create a permanent bond. Going forward,
     both men appear capable of making direct contributions to the
     well-being of [C]hild.



                                     -4-
J-A09015-20


      12. [C]hild has the potential to have a permanently bonded
      parental relationship with both Father and the proposed adoptive
      father, but it hasn’t occurred yet. At this point, the statute does
      not empower this [c]ourt to terminate Father’s parental rights
      because [C]hild’s relationship with the proposed adoptive father
      could possibly or even or even could probably become a solid
      parental bond.

Orphans’ Court Opinion, 12/29/17, at ¶¶ 2-12. Therefore, the orphans’ court

found that terminating Father’s parental rights was not in the best interests

of Child pursuant to 23 Pa.C.S. § 2511(b). See id. at ¶ 13.

      By way of further background, on June 22, 2017, the same date that

Mother filed the termination petition, the orphans’ court issued an order in the

custody matter appointing Tony Schrim, program director at Counseling

Connections, to provide reunification counseling for Father and Child

(“reunification order”). N.T., 10/23/17, at 69.      At the time of the prior

proceeding, Mr. Schrim had conducted twelve sessions with Father, six

sessions with Mother, and an unspecified number of sessions with Child, but

Father and Child had not yet met. Id. at 70-72. Mr. Schrim testified that

Child “has some socialization issues and separation anxiety.” Id. at

71. Despite that, he testified that Child “readily engaged in conversation” with

him during private sessions. Id. at 72. Mr. Schrim testified that Child told

him, “I don’t have a dad. I guess my grandfather is my dad.” Id. at 73. Mr.

Schrim testified that at the end of Child’s last session three weeks before the

prior proceeding, Child was ready to be introduced to Father. Id. at

75. Finally, Mr. Schrim testified that Mother had been generally cooperative


                                     -5-
J-A09015-20


with the reunification counseling at the time of the prior proceeding, but her

“primary objection seemed to be meeting with [Father] or having [Child] meet

[Father]. And whenever these topics have been brought up, there is usually

some kind of disagreement or disconnect between [Mother and me].” Id. at

76.

      While Mother’s appeal was pending from the prior order, she filed in the

orphans’ court a motion to stay the reunification order. An evidentiary hearing

occurred on April 6, 2018, when Child was nearly six years old and in

kindergarten, during which Mother presented the testimony of Scott Tracy,

Ph.D., whom she retained in the custody matter to perform a biopsychosocial

evaluation of Child. Mr. Shrim also testified at the April hearing. Following

the evidentiary hearing, the orphans’ court denied Mother’s motion to stay the

reunification order.

      By the time of the May 20, 2019 hearing, six visits had occurred between

Father and Child, who was then seven years old. The visits were supervised

by Phyllis Jin, Esquire, who was court-appointed in the custody case. The

visits occurred on April 3, 2019, May 1, 2019, May 4, 2019, May 8, 2019, May

15, 2019, and May 18, 2019. All of the visits lasted for two hours except for

the sixth visit, which lasted for four hours. Ms. Jin provided written reports

from each visit, wherein she quoted Child’s statements to Father as well as

described Child’s behavior. We set forth her testimony most relevant to the

six visits, as follows.


                                     -6-
J-A09015-20


      The first supervised visit occurred at an arcade game facility. Ms. Jin

testified that Father asked Child if he wanted something to eat, but Child

refused to look at Father, did not want Father to talk to him, did not want

Father to watch him play video games, and actively avoided Father by moving

to another area if Father approached him. N.T., 5/20/19, at 99-100.       Ms. Jin

testified as follows with respect to the second or third air hockey game she

played with Child, at his request, after she won the first game against him.

      And we were playing back and forth and he was killing me by the
      second and third game. He was really playing hard into the
      game. And he, at one point, he said, he was at the table facing
      [Father], my back was toward [Father]. [Child] asked me . . .
      how he was doing, and I said you are doing great, you are killing
      me here. You know thinking he is referring to the game. . . . And
      [Child] came around the table and he slammed down the little
      handle that you push the puck with, and he said am I doing
      good? I said you are doing great. You are killing me. He said I
      don’t want to do great. And I said do you want me to win? I will
      be happy to win this. He said I don’t mean air hockey. I said
      what are you talking about? Are you talking about this visit? And
      he said yes, am I doing great? And I said well it is not going as
      good as this game, so why don’t you just scoot around the table
      and we will finish the game. . . .
Id. at 101-102.

      Ms. Jin testified that the second visit occurred at her office because Child

had fractured his right femur since the first visit, and he needed to use a

wheelchair during his recovery. N.T., 5/20/19, at 104. She testified that

although Father tried to engage Child in conversations about his leg, baseball,

or if he used crutches, Child did not want to speak with Father. Moreover,

Child repeatedly stated that Father is not his dad, that he did not like Father,


                                      -7-
J-A09015-20


that he did not want to talk to Father, and that he did not like Father because

Father left him when he was a baby. Child also remarked several times that

no one told him what to say. Id. at 104-105.

      Ms. Jin testified that the third visit occurred in Mother’s home because

Ms. Jin was concerned about transporting Child due to his broken leg. Ms. Jin

testified that Mother and J.T. had agreed not to be present on the premises

during the visit, but they, in fact, remained on the property during the entire

visit. N.T., 5/20/19, at 107-109. Ms. Jin testified that Mother told Child, “I

am not going anywhere. If you need me, I will be here.” Id. at 108.

Ms. Jin described the visit as follows.

      Q. Now, during this visit, did [Child] make any statements similar
      to what he said in the past about [Father] or the visit?

      A. Well initially he was upset when he saw [Father] come through
      the door. [Father] said hello to [Mother] and he said hi to
      [Child]. And [Child] was holding onto [Mother’s] hand. He was
      laying on, still on the couch, and he said [, W]hat are you doing
      in my house. This is not your house. And [Mother] said if you
      need anything, just call and I will come in and so then she
      left. But it was the same thing that had occurred in the prior
      visits. You know, he would not talk to him. He laid on the couch
      and he had either his arm over his eyes [--] [Father] was sitting
      to his right [--] or [Child] took the pillow and he tried to cover
      himself up.

      Q. And again when [Father] asked him why he didn’t like him,
      what was [Child]’s response?

      A. He said, . . . I don’t like [Father]. [Father] asked him why. He
      said, [B]ecause you left me when I was a baby. And [Father]
      again said, I am here now and I’m trying to see you. And [Child]
      said you are wasting my time.”
Id. at 109-110.

                                      -8-
J-A09015-20


       The fourth visit occurred in Father’s home, and Ms. Jin testified “actually

it was probably the best visit as far as atmosphere goes.               It is a fun

place. There is a little boy there who is six years old. There [are] a lot of

toys. . . .”4 N.T., 5/20/19, at 114. Ms. Jin testified that Child frequently

repeated the same phrases as in the prior visits. Id. at 112. Further, Ms. Jin

testified that although Father pointed out that Child’s picture was on the wall

of his home, Child called Father a liar and refused to look at the pictures.

When Father told Child he loved him, Child responded that Father does not

love him, that Father is a liar, and that Father had his chance to be Child’s

dad, but did not want to be his dad. Id. at 112-113 (emphasis added).

       Ms. Jin testified that Father picked Child up for the fifth visit, which again

occurred at Father’s home. N.T., 5/20/19, at 114. She testified that the visit

was similar to all of the others. Ms. Jin explained that Child made a new

remark to Father, as follows:


____________________________________________


4 Father testified in the prior proceeding that he resided with his fiancée, J.B.,
and her then nearly five-year-old biological son, whom he legally adopted after
the natural father voluntarily relinquished his parental rights. N.T., 10/23/17,
at 43. As best we can discern, Father adopted him sometime between 2015,
and the time he filed the custody complaint in May of 2017. Father explained
that, in 2015, he retained the law firm representing him in the termination
and custody matters, and he began making payments to the firm at that time
in an effort to file the custody action concerning Child. Id. at 54-55. In
addition, Father testified that the same firm represented him in the adoption
proceeding. On cross-examination, Father testified that he adopted J.B.’s son
before initiating Child’s custody action because the natural father of the little
boy “was signing over his rights and I had to be there. So financially . . . we
had to make a hard decision on which one came first, unfortunately.” Id. at
55.

                                           -9-
J-A09015-20


      Well, on every visit, he says I don’t want to be here. I hate my
      dad. You are not my dad. I hate you. Those kind of statements
      are made numerous times throughout the entire visit. . . . And
      as [Father] continued to try and speak with [Child], [Child] said I
      hate you and then [Father] asked him, you know, what would you
      like to do? What can I do? He always asks him that. What can I
      do to make this better? And [Child] yelled[, Y]ou’re not my
      dad. Why are you causing trouble, making my mom bring me
      here with a broken leg. If I break my leg again, my mom will go
      to jail. You left me when I was a baby. I don’t have a stepdad.
      I mean this is how he says things. I mean [Child] doesn’t say
      them in complete sentences or . . . he just blurts out little
      phrases. [Father] repeatedly said to him, I love you . . . I have
      tried for the last two to three years to see you. I am not trying to
      hurt you or anyone. [Child] said, [I]t has been more than three
      years. You left me when I was a baby. You are just causing
      trouble.
Id. at 116-117 (emphasis added).

      The sixth visit also occurred at Father’s house. Ms. Jin testified that the

custody exchange with Mother, the maternal grandmother, Father, and J.B.

occurred at a gas station. During that custody exchange, when Mother and

maternal grandmother were getting Child out of the car, Child was saying, “I

don’t want to go. I don’t want to get out.” N.T. 5/20/19, at 118. Ms. Jin

testified that the maternal grandmother “was behind [Child], trying to help

him across the seat, and she said to him, I know you don’t want to go, [Child],

but nobody cares about you.” Id. at 119. In addition, Ms. Jin responded on

direct examination, in part:

      Q. Incidentally, at these exchanges, what is [Mother’s] behavior
         like at the exchanges?

                                      ***




                                     - 10 -
J-A09015-20


      A. She is not happy to be there. And she expresses that quite
         frequently. This is ridiculous. She has to get the wheelchair
         out and put together and she [is] upset that she is there. …
         You know she is upset. [S]he is not happy to be there.

      Q. Does she . . . make these comments in front of [Child]?

      A. Sometimes. Not all the time, but sometimes, yes.
Id. at 119.

      Lastly, Ms. Jin testified that, during the sixth visit, Child stated to Father,

“I hate you. Why do I have to come here on a Saturday? You are wasting

my day off.” N.T. 5/20/19, at 122. She continued, “I thought that was kind

of an odd remark so I kinda joked with [Child,] and I said are you employed

that this is your off day. But he didn’t respond to that.” Id. Ms. Jin testified

as follows regarding Father’s response to Child:

      [Father] replied I want to see you and visit with you. [Child] said,
      you don’t care about me. You only care about the other boy. You
      weren’t there for my birthday or Christmas and then he yelled,
      you weren’t there. [Father] said, [Child], I did try for so long. I
      know it is hard for you to understand. [Child] yelled, I don’t want
      to be here. No matter how many times you make me come here,
      I won’t love you. [Father] replied, I love you, [Child]. [Child]
      interrupted and yelled, stop lying. You are lying. And then
      [Father] said I do love you.
Id.

      In addition, Mother presented the testimony of Child’s maternal uncle,

Child’s maternal grandmother, and Child’s maternal grandfather.              Father

presented the testimony of J.B., his fiancée, and Ms. Jin. Mother called Dr.

Scott Tracy, a psychiatrist hired by Mother to evaluate and counsel Child, on




                                       - 11 -
J-A09015-20


rebuttal from Ms. Jin’s testimony. Finally, the orphans’ court incorporated all

of the testimony from the prior proceeding.5

          Following the May hearing, by order dated and docketed August 5, 2019,

the orphans’ court denied Mother’s involuntary termination petition pursuant

to 23 Pa.C.S. § 2511(b). Order, 8/5/19. On September 4, 2019, Mother

timely filed a notice of appeal and a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans’ court

filed a statement in lieu of a Rule 1925(a) opinion on November 5,

2019. Statement, 11/5/19, at 4.

          On appeal, Mother presents the following issues for our review, which

we have re-ordered for ease of disposition:

     I.     Whether the [orphans’] [c]ourt erred and abused its discretion
            in failing to conclude that [Mother] met her burden of proof in
            establishing grounds for termination of [Father’s] parental
            rights pursuant to 23 Pa.C.S.A. [§] 2511(a)(1) and/or 23
            Pa.C.S.A. [§] 2511(a)(2)?

    II.     Whether the [orphans’] [c]ourt erred and abused its discretion
            in concluding that a combination of [F]ather’s ignorance and
            poverty prevented him in pursuing a role in [Child’s] life for the
            four and a half year period where no contact took place?


____________________________________________


5 Dr. Tracy testified during the May proceeding and Child’s counsel also
presented his testimony from the April 6, 2018 custody hearing. Although the
testimony from the custody hearing was incorporated by the orphans’ court
and is partially contained in the reproduced record, Mother failed to include a
copy of the same in the certified record; thus, we are unable to review it. We
note that it is Mother’s responsibility to ensure that the certified record
contains all items necessary to review her claims. Commonwealth v.
Tucker, 143 A.3d 955, 963 (Pa. Super. 2016).

                                          - 12 -
J-A09015-20


      III.   Whether the [orphans’] [c]ourt erred in qualifying Tony Schrim,
             an unlicensed therapist, as an expert witness, and failing to
             disregard any testimony proffered by him?

      IV.    Whether the [orphans’] [c]ourt erred and abused its discretion
             in failing to adopt the expert testimony of Dr. Scott Tracy?

       V.    Whether the [orphans’] [c]ourt erred and abused its discretion
             in failing to conclude that the developmental, physical and
             emotional needs and welfare of [Child] warrant a termination
             of [Father’s] parental rights pursuant to 23 Pa.C.S.A. [§]
             2511(b)?

      VI.    Whether the [orphans’] [c]ourt erred and abused its discretion
             in finding that there is no real evidence that the termination of
             parental rights would be in the best interests of [C]hild?

      VII.   Whether the [orphans’] [c]ourt erred and abused its discretion
             in concluding there was no legally qualified adoptive father
             currently seeking to adopt [Child] in the within matter?[6]

  VIII.      Whether the [orphans’] [c]ourt erred and abused its discretion
             in concluding that [Child] has not accepted the proposed
             adoptive father as his father and that he was not bonded with
             the proposed adoptive father to the point necessary to exclude
             the biological father?[7]

____________________________________________


[6]This issue relates to the orphans’ court’s finding in the prior order that
Mother’s engagement and marriage to J.T. was “directly triggered by the
[c]ourt’s remarks that it could not be in [C]hild’s best interest to terminate
parental rights where there was no legally qualified adoptive father currently
seeking to adopt.” Orphans’ Court Opinion, 12/29/17, at ¶ 5; see also 23
Pa.C.S. §§ 2901, 2902, 2711. Because there is no dispute in this appeal that
J.T., as Child’s legal stepfather, is qualified to adopt Child if Father’s parental
rights were terminated, we need not review this issue.

[7]Likewise, this issue relates to the orphans’ court’s finding in the prior order
that a bond did not then exist between Child and JT. Mr. Schrim’s testimony,
set forth above, supports the orphans’ court’s finding in that regard. However,
by the time of the new proceeding, there was no dispute that a bond had
developed between Child and J.T.

                                          - 13 -
J-A09015-20


   IX.   Whether the [orphans’] [c]ourt erred and abused its discretion
         in failing to consider and/or adopt the testimony of [Mother]
         and the proposed adoptive father in regards to the best interest
         and welfare of [Child], in regard to the bond that [Child] shared
         with the proposed adoptive father for over a year and in that
         [Child] considers and calls the proposed adoptive father dad?

   X.    Whether the [orphans’] [c]ourt erred and abused its discretion
         in concluding that [Mother] has continuously engaged in a
         suggestive and vindictive effort to alienate [Child] from
         [Father]?

Mother’s Brief at 4-6.

      We apply the following standard of review:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re R.J.T., 608 Pa. 9, 9 A.3d
1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., 36 A.3d [567,
      572 (Pa. 2011) (plurality opinion)]. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., [613] Pa. [371],
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 575 Pa. 647, 838
A.2d 630, 634 (Pa. 2003). Instead, a decision may be reversed
      for an abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190. Therefore, even where the facts could support an opposite
      result, as is often the case in dependency and termination cases,


                                     - 14 -
J-A09015-20


      an appellate court must resist the urge to second guess the trial
      court and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part
      of the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best
      interests of the child. One major aspect of the needs and welfare
      analysis concerns the nature and status of the emotional bond
      between parent and child, with close attention paid to the effect
      on the child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the following provisions are relevant:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary

                                    - 15 -
J-A09015-20


           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                       ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (b).

      Mother’s first and second issues on appeal asserts that the orphans’

court abused its discretion in determining that she did not satisfy her burden

of proof under Section 2511(a)(1) and/or (2). Mother’s Brief at 24.           With

respect to Section 2511(a)(1), “the moving party must produce clear and

convincing evidence of conduct, sustained for at least the six months prior to

the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.”   In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted). We have explained,

      [T]he trial court must consider the whole history of a given case
      and    not    mechanically    apply   the     six-month    statutory
      provision. The court must examine the individual circumstances
      of each case and consider all explanations offered by the parent
      facing termination of his or her parental rights, to determine if the



                                      - 16 -
J-A09015-20


      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted). The

court must then consider “the parent’s explanation for his or her conduct” and

“the post-abandonment contact between parent and child” before moving on

to analyze Section 2511(b). In re M.X.G., 933 A.2d 647 (Pa. 2007)(per

curiam) (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).

      Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty encompasses
      more than a financial obligation; it requires continuing interest in
      the child and a genuine effort to maintain communication and
      association with the child. Because a child needs more than a
      benefactor, parental duty requires that a parent ‘exert himself to
      take and maintain a place of importance in the child’s life.’
Id. (citations omitted).

      This Court has explained that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development of

the child.” In re B., N.M., 856 A.2d at 855 (quoting In re C.M.S., 832 A.2d
457, 462 (Pa. Super. 2003)). Rather, “Parental duty requires that the parent

act affirmatively with good faith interest and effort, and not yield to every



                                     - 17 -
J-A09015-20


problem, in order to maintain the parent-child relationship to the best of his

or her ability, even in difficult circumstances.” Id. (citation omitted).

      Contrary to Mother’s assertion, we conclude that the orphans’ court

indeed determined that Mother met her burden under Section 2511(a)(1). As

the orphans’ court stated in its opinion,

      The court concludes that there have been periods of time
      exceeding six months preceding the filing of the custody case and
      the within termination proceeding where [Father] has failed to
      perform parental duties, or that he evidenced a settled purpose of
      relinquishing parental claim. Father’s inaction, or delayed action,
      in this regard could qualify as grounds for termination under §
      2511(a)(1)… .

Orphans’ Court Opinion, 12/19/17, at ¶9.

      There is no dispute that prior to the supervised visits that began in April

of 2019, Father last saw Child in the fall of 2012. N.T., 10/23/17, at 46-

50. Father testified on direct examination that he resided with Mother in the

home of Child’s maternal grandparents until Child was three or four months

old. Id. at 46. He testified that he chose to move out because he was “just

totally made a fool of in that house [by Mother and the maternal

grandmother]. And I had nothing to do other than get out, delete myself from

that situation.” Id. at 47.

      Thereafter, Father met with Child and Mother outside of the home

approximately three times, and then “it started to fade out with the visitation.”

N.T., 10/12/17, at 48. Father explained, “After I moved out, nothing was

asked of me. I was trying to get visitation, something settled outside of the


                                     - 18 -
J-A09015-20


[c]ourts and nothing of the sort was happening until Christmas time. When

Christmas [of 2012] rolled around[,] I did have a lot of Christmas presents for

him[,] and I was unable to see him.” Id. at 50. Father continued to respond:

      Q. Did you ask to see him?

      A. Yes, I did.

      Q. And who did you ask?

      A. I asked [Mother].

      Q. And what was the response you got?

      A. Something about her being sick, not being able to make it. I
      could not come see him. And I asked if she could at least come
      to my parents’ house so I could give him the gifts that she could
      take to him. And that was out of the question. And then nothing.
Id. Father testified with respect to why he waited so long to file a custody

complaint, as follows.

      Q. Can you tell us why you haven’t done anything up until May
      23rd of [2017], as far as enforcing your right to see [Child]?

      A. At that time, I was struggling. And I regret this to the day I
      die. I have a lot of time to make up with him. But at that time,
      financially I knew I was going to have to go through this type of
      situation, to where there was no way that I could have an attorney
      and all that, have Child Support on me. And I wanted to work, I
      worked my way up the ladder. I went into . . . as nothing[,] and
      I am an Assistant Manager now making good money. My
      motivation was [Child] the whole time.
Id. at 51.

      We discern no abuse of discretion by the orphans’ court in concluding

that Father’s failure to maintain any association with Child for four and one-

half years prior to filing the custody action warrants the termination of his


                                    - 19 -
J-A09015-20


parental rights pursuant to Section 2511(a)(1). See In re B., N.M., 856 A.2d

at 855 (“[T]he trial court must consider the whole history of a given case and

not mechanically apply the six-month statutory provision. . . . Parental duty

requires that the parent act affirmatively with good faith interest and effort,

and not yield to every problem, in order to maintain the parent-child

relationship    to   the    best    of   his   or   her   ability,   even   in   difficult

circumstances.”) (citations omitted).8          Although statutory factors of (a)(1)

were met, the orphans’ court concluded that termination of Father’s parental

rights would not be in the best interests of Child, as require by 23 Pa.C.S. §

2511(b).

       Regarding Section 2511(a)(2), this Court has explained that the moving

party must produce clear and convincing evidence of the following elements

to terminate parental rights:

       (1) repeated and continued incapacity, abuse, neglect or refusal;
       (2) such incapacity, abuse, neglect or refusal caused the child to
       be without essential parental care, control or subsistence
       necessary for his physical or mental well-being; and (3) the
       causes of the incapacity, abuse, neglect or refusal cannot or will
       not be remedied.



____________________________________________


8 Because we conclude that Father’s parental inaction for four and one-half
years supports the orphans’ court’s finding regarding Section 2511(a)(1), we
need not consider Mother’s second issue, wherein she asserts that the
orphans’ court abused its discretion in finding that Father’s “ignorance and
poverty prevented him from pursuing a role in [C]hild’s life for the entire four
and one-half year period where no contact took place.” Mother’s Brief at
4. This finding is not relevant in light of the orphans’ court’s ultimate
determination. See id. at ¶ 9.

                                          - 20 -
J-A09015-20


See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).

In the instant case, the record supports the orphans’ court’s conclusion that

Mother did not meet her evidentiary burden under Section 2511(a)(2) because

“Father appears to be perfectly capable of remedying his past failures to

directly provide care for [C]hild.” Orphans’ Court Opinion, 12/29/17, at ¶

10. Indeed, Father initiated a custody action on May 23, 2017. Likewise,

during the prior proceeding, he testified:

      Q. Are you able to provide for [Child] now?

      A. Absolutely, yes.

      Q. [W]e have stipulated that there is a child support issue
         pending.

      A. Yes.

      Q. And you are ready, willing and able to support [Child]?

      A. 100%.

N.T., 10/23/17, at 51. As such, Mother did not prove that Father had not

remedied the conditions that led Child to be without Father’s parental care.

Mother’s first issue fails.

      Mother’s remaining issues challenge the orphans’ court’s conclusion that

Mother did not meet her burden of proof with respect to Section

2511(b). Mother’s Brief at 4-6. That section provides:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,

                                    - 21 -
J-A09015-20


      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

This Court has stated:

      The focus in terminating parental rights under section 2511(a) is
      on the parent, but the focus turns to the children under section
      2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.
      Super. 2008) (en banc). Under section 2511(b), we examine
      whether termination of parental rights would best serve the
      developmental, physical, and emotional needs and welfare of the
      child. In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa. Super.
      2005). “Intangibles such as love, comfort, security, and stability
      are involved in the inquiry into the needs and welfare of the child.”
Id. at 1287 (citation omitted).

In the Interest of M.T., 101 A.3d 1163, 1181 (Pa. Super. 2014) (en

banc). As part of the needs-and-welfare analysis, the orphans’ court “must

also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In re

C.M.S., 884 A.2d at 1287 (citation omitted). However, “[i]n cases where

there is no evidence of any bond between the parent and child, it is reasonable

to infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.” In re

K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

      Here, there is no dispute that a bond does not exist between Father and

Child. However, the orphans’ court determined that Mother has alienated


                                     - 22 -
J-A09015-20


Child from Father since the prior proceedings, which had prevented any

bonding. The orphans’ court found, “Mother’s cold and arrogant behavior is

psychological child abuse. Any time that [C]hild can spend in a more relaxed

and kind environment, such as that available at Father’s home, would be

beneficial to [C]hild.” Statement, 11/5/19, at 4. As such, the orphans’ court

concluded that terminating Father’s parental rights was not in Child’s best

interest.

      The orphans’ court’s conclusion is based on credibility findings in favor

of Father and against Mother. In addition, the orphans’ court made credibility

findings in favor of Mr. Schrim and against Dr. Tracy. The orphans’ court

stated, in part:

      Mother is completely biased and self-serving, and she deviated
      from the truth whenever she thought it might aid her. . . . Father
      has demonstrated nothing short of complete sincerity and
      unbelievable patience throughout these difficult and prolonged
      proceedings.

      With respect to the two witnesses qualified as experts, this [c]ourt
      did find the testimony of Tony Schrim to be more credible and
      persuasive than the testimony of Dr. Scott Tracy, despite the
      latter’s superior curriculum vitae and other professional
      qualifications. In that regard, Dr. Tracy was financially rewarded
      by Mother, and it was clear that she expected value for her
      money. . . . On the other hand, Mr. Schrim received a relatively
      modest payment for his services, and the court was impressed
      with his sincerity and the common-sense logic of his opinions. In
      that regard, the evidence is clear that [Child] did not begin calling
      the proposed adoptive father “dad” until after Schrim testified that
      [Child] considered his grandfather to be his “father,” at which
      point Mother clearly demanded compliance from [Child] to support
      the narrative she wanted the [c]ourt to believe.




                                     - 23 -
J-A09015-20


Statement, 11/5/19, at 2-3 (emphasis in original). Given the above

testimony and evidence, the orphans’ court did not abuse its discretion in

concluding that termination of Father’s parental rights was not in Child’s best

interest.

      Turning to Mother’s next issue on appeal, she contends that the orphans’

court erred in qualifying Mr. Schrim in the prior proceeding as an expert in the

field of family counseling, bonding, and reunification.      Mother’s Brief at

42. Mother argues that the orphans’ court erred because (1) Mr. Schrim was

precluded from testifying to conduct of Father that occurred prior to the filing

of the involuntary termination petition and (2) Mr. Schrim was not licensed in

Pennsylvania. We review this issue for an abuse of discretion. See In re

C.M.T., 861 A.2d 348, 355 (Pa. Super. 2004) (internal quotations and

citations omitted) (stating, “The decision to admit or to exclude evidence,

including expert testimony, lies within the sound discretion of the trial

court. Generally, we review a trial court’s evidentiary rulings for abuse of

discretion[.]”).

      Pennsylvania Rule of Evidence 702 governs the admissibility of expert

testimony. The rule provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

            (a) the expert’s scientific, technical, or other
            specialized knowledge is beyond that possessed
            by the average layperson;


                                     - 24 -
J-A09015-20


              (b) the expert’s scientific, technical, or other
              specialized knowledge will help the trier of fact
              to understand the evidence or to determine a
              fact in issue; and

              (c) the expert’s methodology is generally
              accepted in the relevant field.

Pa.R.E. 702.      Our Supreme Court has made clear, “[T]he standard for

qualification of an expert witness is a liberal one. The test to be applied when

qualifying an expert witness is whether the witness has any reasonable

pretension      to     specialized      knowledge   on   the      subject   under

investigation.” Miller v. Brass Rail Tavern, 664 A.2d 525, 528 (Pa. 1995)

(emphasis in original).

       During the prior proceeding, Mother’s counsel objected to the orphans’

court permitting the testimony of Mr. Schrim, stating, “I don’t believe that he

can produce any testimony whatsoever with respect to [Father’s] conduct

prior to the filing of this Petition that would lead to grounds for

termination.”9 N.T., 10/23/17, at 65. The orphans’ court denied Mother’s

objection because Mr. Schrim was appointed as a reunification counselor in

the custody case, which Father initiated before Mother filed the involuntary




____________________________________________


9 The orphans’ court inferred that Mother was relying on Section 2511(b),
which provides, in part, “With respect to any petition filed pursuant to
subsection (a)(1), (6) or (8), the court shall not consider any efforts by the
parent to remedy the conditions described therein which are first initiated
subsequent to the giving of notice of the filing of the petition.” 23 Pa.C.S. §
2511(b).

                                          - 25 -
J-A09015-20


termination petition. See N.T., 10/23/17, at 65. We discern no abuse of

discretion.

      Mother’s claim that the orphans’ court abused its discretion in permitting

the testimony of Mr. Schrim because he was not licensed in Pennsylvania is

waived due to her failure to lodge an objection in this regard during the prior

proceeding. Thompson v. Thompson, 963 A.2d 474, 475-476 (Pa. Super.

2008) (“In order to preserve an issue for appellate review, a party must make

a timely and specific objection at the appropriate stage of the proceedings

before the trial court. Failure to timely object to a basic and fundamental

error will result in waiver of that issue.”) (citation omitted).

      Even if not waived, we would conclude that Mother’s claim is without

merit, based on Mr. Schrim’s testimony during voir dire by Mother’s counsel,

as follows:

      Q. Mr. Schrim, are you licensed as a counselor in Pennsylvania?

      A. No.

      Q. Have you ever been licensed as a counselor in Pennsylvania?

      A. No.

      Q. And with respect to licensing, is it a requirement of the
      Commonwealth of Pennsylvania in order for someone to be
      licensed in order to provide family counseling?

      A. No.

      Q. What are the state requirements?




                                      - 26 -
J-A09015-20


       A. There are no real state requirements. The requirements that
       exist are primarily those identified by insurance companies for the
       purposes of billing.

N.T., 10/23/17, at 68.10 As such, even if not waived, Mother’s claim would

fail for being disingenuous.

       In her next issue, Mother argues that the orphans’ court abused its

discretion in failing to “adopt the testimony” of Dr. Tracy “due to the

substantial     amount       of     evidence       which   supports   Dr.   Tracy’s

conclusions.” Mother’s Brief at 47. In reviewing this issue, we are mindful

that the orphans’ court was required to give Dr. Tracy’s testimony “due

consideration,” but it “was not obligated to delegate its decision-making

responsibility” to Dr. Tracy. K.W.B. v. E.A.B., 698 A.2d 609, 613 (Pa. Super.

1997) (citing Rinehimer v. Rinehimer, 485 A.2d 1166, 1169 (1984) (“While

it need not accept their conclusions, ‘the lower court was obligated to consider

the testimony of the two experts[.]’”).

       Upon thorough review, we deem Dr. Tracy’s conclusions equivocal with

respect to Section 2511(b), discussed infra. To the extent that Dr. Tracy’s

conclusions supported terminating Father’s parental rights, the orphans’ court

considered his testimony along with all of the evidence in this case. We



____________________________________________


10  During the May proceeding, Dr. Tracy confirmed that in Pennsylvania “there
is no law that prevents people from participating in the practice of counseling
or psychotherapy” without a license. N.T., 5/20/19, at 81-82. Dr. Tracy
testified that a license is required “to give a Behavioral Health Diagnosis.” Id.
at 82.

                                          - 27 -
J-A09015-20


discern no abuse of discretion by the orphans’ court in refusing to adopt Dr.

Tracy’s conclusions, in light of the totality of the evidence.

      Mother’s remaining issues are all related, thus we review them

together. In short, Mother argues that Child “is an extremely shy child, [and]

has attachment issues and separation anxiety. To now disrupt [Child]’s life[,]

in light of his personality and in light of the love and stability that he receives

in his bonded relationship with [J.T.] . . . [,] is certainly contrary to [C]hild’s

best interest.” Mother’s Brief at 36. The record does not support Mother’s

argument.

      In the May proceeding, Dr. Tracy testified on direct examination by

Child’s counsel that following the April 6, 2018 custody hearing, he conducted

weekly psychotherapy sessions for Child discussed above. He testified that

he treated Child for the following conditions:

      Number one was separation anxiety[,] which was his initial
      diagnosis. The second was impulsivity. [Child] is an active little
      boy. And the third thing that we were looking at was the
      possibility of a developmental delay[,] so what that essentially
      means is that there were parts of [Child] that were somewhat
      behind or somewhat immature for what you would expect to see
      [in] a child [of his age].

N.T., 5/20/19, at 73. Dr. Tracy acknowledged that there has been “some

improvement over the course of the past year with regard to” Child’s

separation anxiety. Id. at 74. For instance, Dr. Tracy testified Child “seemed

to be doing well in school. He has had some success with athletic activities

within [his] peer group.” Id. Significantly, Dr. Tracy opined that the cause


                                      - 28 -
J-A09015-20


of Child’s separation anxiety “clearly was a result of the ongoing litigation

between [Mother] and [Father].” Id. at 75. Likewise, Dr. Tracy testified that

with respect to a possible developmental delay, there has been “[n]o

regression. Maybe some slight improvement and that is something, you

know[,] that what I would recommend is that we continue to monitor as the

child progresses from first into second grade.” Id. at 75.

      On cross-examination by Mother’s counsel, Dr. Tracy testified:

      Q. [H]ave you observed [Child’s] reunification with [Father]
      having any negative impact on [C]hild?

      A. Well[,] so I think the negative impact, if I am answering your
      question, is just the angst that he has and the resistance that he
      has for the meetings. I mean he is functioning in school. You
      know, he is successful on an athletic team. So I don’t think that
      it is like causing a secondary depression or, we don’t see any
      evidence of post-traumatic stress. . . .
Id. at 92-93. Further, because of improvement in Child’s separation anxiety,

Dr. Tracy testified that he decreased the frequency of Child’s sessions during

the last year from weekly, to biweekly, to monthly. Id. at 72, 89-90.

      With respect to the effect on Child of terminating Father’s parental

rights, Dr. Tracy testified on direct examination, as follows.

      Q. Can you offer an opinion as to the effect a proposed termination
      of [Father]’s parental rights would have on [Child]?

      A. So[,] I don’t think that [Child] would have any deleterious
      effects which means I don’t know that he would suffer any
      psychological consequences. . . . In my interactions with [Child]
      in the year, I don’t know that he processes [Father] as being a
      significant figure in his life. I do think with the reunification
      counseling though that [Child] now clearly understands that



                                     - 29 -
J-A09015-20


      [Father] is his biological father. I don’t know that he has much
      meaning in that.

                                        ...

      Q. If the parental rights of [Father] were not terminated, if the
      request was denied, could that result in positive influence in
      [Child]’s life?

      A. So I will give you an answer that I usually tell clients. Today,
      my crystal ball has broke [sic]. And so it is very difficult to predict,
      you know, what’s going to happen in the future. I think it could
      be positive, you know. And I mentioned, . . . the timing of all this
      is the most difficult. And so what [Child] is entering now [is] the
      stage of concrete operations. And that’s where the world for him
      is very rigid. . . . And so this was a twist for him that he wasn’t
      prepared for. I think that’s worsened because I do believe we are
      dealing with a child that has a slight developmental delay, and so
      if this . . . event would have occurred when [Child] was a little
      older, I don’t think he would have the amount of conflict and
      turmoil. If it would have happened younger, before concrete
      operations, I don’t think he would have it. But you are at a
      formidable stage right now where the child is resisting this
      reunification.

                                        ...

      Q. And is that out of the ordinary given his developmental delays,
      his separation anxiety, his impulsivity?

      A. No, with all of the things, that’s not out of the ordinary. Now,
      at the age of 12 or 13, he may want to seek his father, right. And
      so again][,] that’s where my crystal ball, if it would work, that
      would be typically, what you would see is the child then enters
      formal operations, which is right at the onset of adolescence, and
      all that changes and he may have a desire to see his biological
      father. Most kids [d]o.

N.T., 5/20/19, at 76-78. Based on this equivocal testimony, we discern no

abuse of discretion by the orphans’ court in concluding that terminating

Father’s parental rights was contrary to Child’s best interests.



                                      - 30 -
J-A09015-20


      Moreover, Dr. Tracy’s testimony ultimately supported the orphans’

court’s conclusion that Mother has alienated Child from Father since the prior

proceeding.     On   cross-examination   by   Father’s    counsel,   Dr.    Tracy

acknowledged that, in August of 2018, which was approximately four months

after the orphans’ court denied Mother’s request to stay the reunification

order, he recommended that reunification counseling be transferred from Mr.

Schrim to Kate Vozar.     N.T., 5/20/19, at 85-86.       He explained that he

“frequently [makes referrals] to her.” Id. at 86. Dr. Tracy stated that Child’s

reunification counseling was transferred to Ms. Vozar, and that he received a

“verbal report” from her. Id. He testified:

      Q. Do you know that Kate Vozar discharged them from
      reunification counseling?

      A. So[,] what I remember from the verbal report was, I didn’t
      know discharge, but that she, I guess she had found evidence of
      parental alienation, so that’s the context that I remember.

      Q. So you were informed that she suspected parental alienation?

      A. Yes.

Id. at 86. Dr. Tracy did not opine whether parental alienation existed in this

case. However, on cross-examination by Father’s counsel, he testified:

      Q. You will agree with me that if parental alienation is happening,
      that can affect the anxiety of the child. Correct?

      A. Yes.

      Q. When it comes to reunification.

      A. Yes.



                                    - 31 -
J-A09015-20


      Q. And[,] in fact[,] it is a huge factor with regard to anxiety with
      a child attempting to reunify with another parent?

      A. Right. And so that’s what fuels, if you remember me talking
      about adverse childhood experiences, so it is that parental
      alienation where one parent is talking about another, arguing
      about another in front of the child, that is at the root of the
      adverse childhood experience.

      Q. [I]f I can give you a hypothetical, if a child is being exchanged
      for a visit with the parent he is being reunified with, and during
      that exchange, the child says I don’t want to go. He is not my
      dad. And the mom says to the child, I know you don’t want to
      go. These people don’t care. Is that something that could affect
      him?

      A. Yes.

Id. at 90-91.

      During the new proceeding, Dr. Tracy testified on rebuttal to Ms. Jin’s

testimony. On rebuttal, Dr. Tracy testified that he reviewed Ms. Jin’s reports

and opined that they revealed “resistance behaviors” by Child and separation

anxiety, “especially in that first visit or two when he repeatedly wanted to call

[Mother].” N.T., 5/20/19, at 131. Dr. Tracy continued on inquiry by Mother’s

counsel:

      Q. And with respect to the statements of [Child] that are
      contained in the report, do you have any concerns after viewing
      those reports containing the statements that there is alienation
      going on?

      A. So as it was described and as I read it in there, I didn’t see
      overt signs of alienation. And so you know what that means is I
      didn’t observe it myself. . . . And so . . . there was one sentence
      in there that seemed unusual for a child that age to say, but other
      than that, it doesn’t mean that he didn’t say that, and it was only
      one time. So alienation, parental alienation is not a one-time
      event. It is a process. And so you would have to see those kinds


                                     - 32 -
J-A09015-20


      of statements time and time again, serially, with multiple
      observations, and so with the three that I saw there I don’t
      appreciate parental alienation from what I saw. . . .

Id. at 131-132. Similarly, on cross-examination by Father’s counsel, Dr.

Tracy confirmed his opinion that there would have to be a continued pattern

of behavior, more than just one observation, for parental alienation to exist.

Id. at 135.

      On cross-examination by Father’s counsel, Dr. Tracy was presented with

the February 28, 2019 report of Kate Vozar, the former reunification

counselor, and asked to acknowledge its parallel or similarity to Ms. Jin’s

report from the first supervised visit. Dr. Tracy acknowledged that both

reports indicated that Child did not want to “do great” in his visit with

Father.   See N.T., 5/20/19, at 133-135.       Thereafter, on inquiry by the

orphans’ court with respect to Ms. Jin’s reports, Dr. Tracy testified:

      Q. When a child is seven years old and they come up with a
      statement like I don’t like you because you left me while I was a
      baby. How would he know that someone left while he was a baby?

      A. That’s one of the statements that was somewhat puzzling
      because at that developmental level, it would be unlikely that a
      child would say that particular statement if he hadn’t heard it… .

      Q. And assuming he wasn’t asked specifically, you know, who told
      you to say that, isn’t it odd that he would say nobody told me
      what to say?

      A. That is an odd response for that age, yes.

      Q. And again the following week, you left me when I was a baby,
      you are wasting my time. I mean wasting my time seems like an
      odd concept to me for a seven year old.



                                     - 33 -
J-A09015-20


       A. Correct. At this developmental level, yes.

       Q. On the visit on the 8th, as it is documented, everything you
       say is a lie. You had your chance to be my dad. That’s not him
       talking, is it?

       A. The lie part might be. The second clause in that doesn’t….

       Q. He heard somebody say that?

       A. Correct, yea. That’s what I think.

       Q. And then on the 15th, why would you make my mother bring
       me here with a broken leg. If I break it again, my mom will go to
       jail. He didn’t think of that himself, did he?

       A. No, I am not sure what would prompt him to say that my
       mother would go to jail. I am sure he probably heard family
       members talking about hey this is terrible you have got to go with
       a broken leg. The second part, again the second part of that
       clause is difficult for me to comment on.

       Q. Now on May 18th, Ms. Jin documented that mom said in his
       hearing at the custody exchange I know you don’t want to go
       [Child], but nobody cares about you and this is ridiculous.[11] In
       his hearing. Is that not something that would be an alienating
       comment designed to sabotage the visit?

       A. If it was said directly to the child, yes.

       Q. Well if it was said when he can hear it. I mean in his hearing,
       does it make a difference if it is addressed to him or if he just
       hears it?

       A. No, I think in, a lot of times children hear things from other
       rooms, and so I have no way to answer the context of that. But
       that would be something that he would have heard from adults
       whether it was directed to him or whether it was secondary or
       indirect, yes. That’s an adult[-]oriented comment.
____________________________________________


11  Ms. Jin’s testimony was that the maternal grandmother, not Mother,
remarked to Child during a custody exchange when she “was behind [Child],
trying to help him across the seat, and she said to him, I know you don’t want
to go, [Child], but nobody cares about you.” N.T., 5/20/19, at 119.

                                          - 34 -
J-A09015-20



      Q. And on that visit, which was May 18th, [Mother] says as quoted
      by Ms. Jin, but nobody cares about you. And later on in the visit,
      child says to Father, you don’t care about me. That’s exactly what
      his mom said so I mean he didn’t think of that himself, he had
      help.

      A. Correct, right, whether i[t] was direct or indirect.

      Q. I mean young children resist things that they think that they
      can be successful at resisting[,] and[,] to the extent that he
      continues to resist, it is because he believes he will be met with
      success if he continues to resist. He feels persistence will be
      rewarded.

      A. Correct. In behaviorism, we call that secondary gain.

Id. at 136-139.

      Based on the testimony of Dr. Tracy and Ms. Jin, we discern no abuse

of discretion by the orphans’ court in determining that Mother alienated Child

from Father. Further, there is no evidence that Child’s visits with Father have

increased his separation anxiety.      Mr. Schrim’s testimony supports the

orphans’ court’s finding that “[Child] is more reserved than a typical child his

age, but that is not a negative for reuniting with Father.” Orphans’ Court

Opinion, 12/29/17, at ¶ 8; see also N.T., 10/23/17, at 77, 80. In addition,

the record supports the orphans’ court’s credibility determinations in favor of

Mr. Schrim and against Mother with respect to whether Child was calling J.T.

“dad” at the time of the prior proceeding, when J.T. was his legal stepfather

for one month. See Orphans’ Court Opinion, 12/29/17, at ¶ 8; see also N.T.,

10/23/17, at 73-75, 86.




                                     - 35 -
J-A09015-20


       In sum, the record supports the finding of the orphans’ court that Child

had been ready to reunify with Father at Mr. Schrim’s last session with Child

three weeks before the prior proceeding, and that Mother subsequently

alienated Child from Father during the pendency of this matter. We discern

no abuse of discretion by the orphans’ court in concluding that terminating

Father’s parental rights under the totality of the circumstances in this

protracted case does not serve Child’s developmental, physical, and emotional

well-being under Section 2511(b).12 Accordingly, we affirm the order denying

Mother’s petition for the involuntary termination of Father’s parental rights.

       Order affirmed.




____________________________________________


12      [A]ppellate courts are not equipped to make the fact-specific
       determinations on a cold record, where the trial judges are
       observing the parties during the relevant hearing and often
       presiding over numerous other hearings regarding the child and
       parents. Therefore, even where the facts could support an
       opposite result, as is often the case in dependency and
       termination cases, an appellate court must resist the urge to
       second guess the trial court and impose its own credibility
       determinations and judgment; instead we must defer to the trial
       judges so long as the factual findings are supported by the record
       and the court’s legal conclusions are not the result of an error of
       law or an abuse of discretion.

Adoption of S.P., 47 A.3d at 826-827.

                                          - 36 -
J-A09015-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/07/2020




                          - 37 -